Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 	Group II, Claims 5-20, in the reply filed on 10/27/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,162,928 B2 and 11,106,852 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims would have been obvious over the reference claims. For example, present claim 5 is more broadly drawn to a system, as opposed to patented claim 16 [‘928] which is drawn to a system for designing a semiconductor device. While the present claim recites a first cell, the patented each cell of a plurality of cells encompasses a first. While the patented claim recites establishing and determining steps reciting similar features, patented claim 19 [‘928] also recites steps with features that include a single cell boundary and abutting. Present claim 5 is also nearly identical to patented claim 11 [‘852], given the computer-implemented subject matter of the invention the instructions are obvious over the broader claimed method. Thus, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because the result is colorable. 
As per present claim 13, the language is more broadly drawn to a method, as opposed to patented claim 19 [‘928] which is drawn to a method of designing a semiconductor device. While the present claim recites a first cell, the patented each cell of a plurality of cells encompasses a first, and abutting to a third cell is obvious considering that semiconductor devices and layouts include a plurality of cells; see, also, the forming steps in patented claims 1, 16 [‘928], 1, 11, 17 [‘852]. Patented claims 1, 16, 20 [‘928], 1, 17 [‘852] recite a step of reporting including without analyzing. Thus, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because the result is colorable. 
As per claim 21, the language is more broadly drawn to a method, as opposed to patented claims 1 and 19 [‘928] which are drawn to a method of designing a semiconductor device. While the present claim recites a first cell, the patented each cell of a plurality of cells encompasses a first, with the present interface interpreted as based on a cell boundary of a corresponding cell of the plurality of cells, including a sensitivity region in patented claims 3, 10-15, 18 [‘928], 17, 18. The step of abutting to a third cell is obvious considering that semiconductor devices and layouts include a plurality of cells. Patented claims 1, 16, 20 [‘928], 1, 17 [‘852] both recite a step of reporting including without analyzing. Thus, the claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because the result is colorable. 
The remaining claims similarly follow, including claims not individually addressed for sake of brevity, in view of the corresponding disclosures. For example, present claim 6 would have been obvious over patented claims 1, 16, 19 [‘928], 11, 13 [‘852]. Present claim 7 would have been obvious over patented claims 1, 16, 19, 20 [‘928], 1, 11, 13, 17 [‘852]. Present claim 8 would have been obvious over patented claims 9, 17 [‘928]. Present claim 9 would have been obvious over patented claims 4-6 [‘928], 3, 4, 14, 17, 19 [‘852]. Present claim 10 would have been obvious over patented claims 4-6 [‘928], 3, 4, 14, 17, 19 [‘852]. Present claim 11 would have been obvious over patented claims 1, 8 [‘928], 6, 7, 15 [‘852]. Present claim 12 would have been obvious over patented claims 1, 6, 11, 16, 19, 20 [‘928], 1, 2, 11, 12, 17, 20 [‘852]. Present claim 14 would have been obvious over patented claims 1, 13, 14, 16, 19 [‘928], 1, 5, 11, 16, 17 [‘852]. Present claim 15 would have been obvious over patented claims 1, 16, 19 [‘928], 11 [‘852]. Present claim 16 would have been obvious over patented claims 1, 8 [‘928], 6, 7, 15 [‘852]. Present claim 17 would have been obvious over patented claims 1, 8 [‘928], 6, 7, 15 [‘852]. Present claim 18 would have been obvious over patented claim 5-7 [‘928], 8-10 [‘852]. Present claim 19 would have been obvious over patented claims 4-6 [‘928], 3, 4, 14, 17, 19 [‘852]. Present claim 20 would have been obvious over patented claims 1, 6, 11, 16, 19, 20 [‘928], 1, 2, 11, 12, 17, 20 [‘852]. Present claim 22 would have been obvious over patented claims 1, 16, 19 [‘928], 11 [‘852]. Present claim 23 would have been obvious over patented claims 1, 16,  19 [‘928], 11 [‘852]. Present claim 24 would have been obvious over patented claims 1, 3, 10-16, 18, 19 [‘928], 17-19 [‘852].
Thus, although the language recited in the present claims may not be explicitly recited in the patented claims, the corresponding disclosures and combinations of patented claims describe obvious variations of language and features that are not patentably distinct from each other. The claimed invention as a whole would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains because the result is colorable. Therefore, the claims are rejected on the ground of nonstatutory double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851